Citation Nr: 0731139	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to March 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 
38 C.F.R. § 3.304(f) (2007); Anglin v. West, 11 Vet. App. 
361, 367 (1998).  

On April 2004 VA psychiatric examination, the veteran 
received a diagnosis of PTSD based on alleged stressor events 
in service.  One particular alleged stressor event involved 
assault with a sharp object by a fellow serviceman during the 
October 1972 race riot aboard the U.S.S. Kitty Hawk, 
resulting in a cut from the top of the veteran's stomach down 
to his crotch.  He further noted that the cut resulted in a 
permanent scar that he still has today.  

It is established that the veteran served aboard the U.S.S. 
Kitty Hawk as part of Fighter Squadron 114 at the time of the 
October 1972 race riot.  The veteran's credibility regarding 
the alleged attack has been called into question, however, as 
service medical records (including separation examination) 
are negative for any scars.  Also, although a February 2007 
VA physical examination noted an old midsagittal scar that 
curved to the left around the umbilicus, it was described as 
"an old, well-healed surgical scar."  Given that the 
purpose of the February 2007 physical examination was not to 
determine the nature of the veteran's scar, however, and 
given that the scar might not have been noted on separation 
examination if the veteran did not specifically call 
attention to it, further development is necessary to attempt 
to determine whether the veteran's scar is a result of 
surgery or due to some other cause such as the alleged attack 
in service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
veteran's abdominal midsagittal scar that 
curves to the left around the umbilicus.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination with specific 
attention to documentation of any surgical 
interventions that might account for the 
veteran's scar.  Any indicated tests 
should be performed.  The examiner should 
then provide an opinion as to the likely 
etiology of the veteran's scar including 
whether it could have been caused by the 
alleged attack in service.  The examiner 
should explain the rationale for the 
opinion given.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



